Case 3:18-cr-30092-RAL Document 31 Filed 09/21/21 Page 1 of 2 PageID #: 83




                             UNITED STATES DISTRICT COURT

                                DISTRICT OF SOUTH DAKOTA


                                     CENTRAL DIVISION



UNITED STATES OF AMERICA,                                        3:I8-CR-30092-RAL


                        Plaintiff,

                                                                    SENTENCING
                                                                SCHEDULING ORDER


JULIO SALVADOR GUEVARA,

                        Defendant.




          Defendant Julio Salvador Guevara appeared before Magistrate Judge Mark Moreno for a

change of plea hearing on September 20, 2021.             Judge Moreno issued a Report and

Recommendation recommending that the Court accept Defendant's plea of guilty to Count I as

alleged in the Indictment. For good cause, it is hereby

          ORDERED that this Court adopts the Report and Recommendation, Doc. 30, the plea of

guilty is accepted, and Defendant is adjudged guilty of Count I as alleged in the Indictment. It is

further


          ORDERED that the draft presentence report shall be filed by the Probation Office in

CM/ECF using the Draft Presentence Report event by November 2,2021. It is further

          ORDERED that any objection to the presentence report and notice of intent to seek a

departure by either the Government or the Defendant shall be filed by counsel in CM/ECF using

the Objections to Presentence Report event by November 17, 2021. If counsel has no objections
Case 3:18-cr-30092-RAL Document 31 Filed 09/21/21 Page 2 of 2 PageID #: 84




to the presentence report, counsel should indicate such by using the Notice of No Objections to

Presentence Report event. It is further

       ORDERED that all letters ofsupport shall be filed by counsel in CM/ECF using the Sealed

Letter(s) of Support event by December 1, 2021. All letters of support shall be legibly scanned

as one document and not scanned as separate documents. It is further

       ORDERED that the final presentence report shall be filed by the Probation Office in

CM/ECF using the Final Presentence Report event by December 3, 2021. An addendum setting

forth any unresolved objections, the grounds for those objections, and the probation officer's

comments on those objections shall also be filed in CM/ECF using the Addendum to Final

Presentence Report event. It is further

       ORDERED that any Sentencing Memorandum and Motion for Departure or Variance shall

be filed in CM/ECF by December 9,2021. It is further

       ORDERED that the sentencing hearing and any necessary evidentiary hearing regarding

sentencing shall be held on Monday,December 13, 2021 at 9:00 a.m., in the Courtroom of the

U.S. Courthouse in Pierre South Dakota.

       DATED this 21st day of September, 2021.

                                            BY THE COURT:




                                            ROBERTO A. LANGE
                                            CHIEF JUDGE
